Citation Nr: 1036618	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
hypothyroidism secondary to thyroidectomy and thyroid mass, 
currently evaluated 30 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
traumatic arthritis of the left acromioclavicular joint, 
currently evaluated 10 percent disabling.  

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an December 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, in pertinent part, denied service connection for 
a left knee disability and granted service connection for 
hypothyroidism secondary to thyroidectomy and thyroid mass (10%, 
from October 1, 2005) and for traumatic arthritis of the left 
acromioclavicular joint (0%, from October 1, 2005).  

During the pendency of the appeal, the location of the Veteran's 
residence changed.  As a result, the jurisdiction of his appeal 
was transferred to the RO in Chicago, Illinois.  [Subsequently, 
the Veteran appeared to have again changed the location of his 
residence.  The matter of the current jurisdiction of his appeal 
will be addressed in the Remand portion of this decision.]  

In an August 2008 rating decision, the Chicago RO awarded an 
increased evaluation of 30 percent, effective from October 1, 
2005, for the service-connected hypothyroidism secondary to 
thyroidectomy and thyroid mass.  By a March 2010 rating action, 
the Chicago RO awarded a compensable evaluation of 10 percent, 
effective from October 1, 2005, for the service-connected 
traumatic arthritis of the left acromioclavicular joint.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty form September 
1980 to September 2005.  

2.  On March 16, 2010, prior to the promulgation of a decision, 
the Board received a written request from the Veteran to withdraw 
his appeal of his claims for increased ratings for his 
service-connected hypothyroidism and service-connected left 
shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for 
increased ratings for the service-connected hypothyroidism and 
service-connected left shoulder disability by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In a March 2010 written statement in the present case, the 
Veteran withdrew his appeal of his claims for increased ratings 
for his service-connected hypothyroidism and his 
service-connected left shoulder disability.  Hence, there remains 
no allegation of errors of fact or law for appellate 
consideration with regard to these issues.  Thus, the Board does 
not have jurisdiction to review these claims, and they are 
dismissed.


ORDER

The appeal of the issue of entitlement to an initial disability 
rating greater than 30 percent for the service-connected 
hypothyroidism secondary to thyroidectomy and thyroid mass is 
dismissed.  

The appeal of the issue of entitlement to an initial disability 
rating greater than 10 percent for the service-connected 
traumatic arthritis of the left acromioclavicular joint is 
dismissed.  


REMAND

Service Connection For A Left Knee Disability

Of record is a deferred rating decision dated in February 2007 
which indicates that the Veteran was scheduled for a VA 
examination at the Winston-Salem, North Carolina VA Outpatient 
Clinic in December 2006 for, in relevant part, his left knee 
disability.  However, the deferred rating decision shows that the 
Veteran failed to report for the scheduled examination because he 
no longer lived in North Carolina and that, indeed, treasury 
records revealed that he resided in Westmont, Illinois.  
Crucially, although the Veteran's claims folder was transferred 
to the RO in Chicago, Illinois at that time, there was no 
subsequent attempt to schedule the Veteran for a VA examination 
in Illinois.  As a result, Board cannot be sure that the Veteran 
was ever informed that he was scheduled for a VA examination.  

Thus, the Board finds that a remand of this service connection 
claim is warranted.  Specifically, on remand, another attempt 
should be made to schedule the Veteran for a VA examination of 
his left knee.  

In this regard, the Board notes that recent documents of record 
indicate that the Veteran no longer resides in Westmont, 
Illinois.  Rather, in a May 2009 statement, the Veteran noted 
that he currently resides in Leland, North Carolina.  Although 
subsequent correspondence sent to the Veteran during the course 
of his appeal reflect his residence in Cornelius, North Carolina, 
computerized records at the Board indicate that he lives in 
Leland, North Carolina.  

Therefore, on remand, all required notifications (to include 
those forwarded to him for the purpose of scheduling him for an 
appropriate VA examination) should be sent to him at his most 
recent address of record.  In addition, the jurisdiction of his 
appeal should be returned to the Winston-Salem RO, or the 
appropriate RO (if different from the Winston-Salem RO) if the 
Veteran notifies VA that he has moved out of the state of North 
Carolina.  

The Board finds that evidence currently of record supports the 
need for a VA examination of the Veteran's left knee.  
Specifically, he was treated for pain and swelling in his left 
knee on multiple occasions while on active duty, most recently in 
December 2001.  He also described cramping in his knees on 
multiple service treatment examinations. The rating decision on 
appeal, dated in December 2005, denied service connection for a 
left knee disability on the basis that the Veteran did not 
evidence a current chronic left knee disability.  [In particular, 
the agency of original jurisdiction noted that a May 2005 VA 
examination had demonstrated no evidence of a left knee 
disability.]  

Since the December 2005 rating action, and during the course of 
the appeal, however, the Veteran has reported that he continues 
to experience pain and swelling in his left knee during any sort 
of extended exercise.  See, e.g., the Veteran's VA Form 9 dated 
in May 2007.  The Board notes that the Veteran is competent to 
describe this observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  

In light of the foregoing, the Board is of the opinion that a 
clarifying VA examination would be probative in ascertaining 
whether the Veteran's claimed left knee disability is 
etiologically related to his period of military service.  See 
Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) (holding a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.	The jurisdiction of the Veteran's appeal 
should be transferred to the Winston-Salem 
RO, or the appropriate RO (other than the 
Winston-Salem RO) if he notifies VA that he 
has moved out of the state of North Carolina.

2.	After procuring the appropriate release of 
information form(s) where necessary, procure 
copies of the records of any left knee 
treatment that the Veteran may have received 
since his discharge active duty in September 
2005.  Associate all such available records 
with the claims folder.  If any such 
documents are not available, that fact should 
be noted in the claims file.  

3.	Then, the Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of any left knee 
disability that he may have.  The Veteran's 
claims folder must be made available to the 
examiner in conjunction with the examination.  
The examiner should indicate in the 
examination report that he/she reviewed the 
claims folder.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims folder and the clinical 
findings of the examination, the examiner 
should express an opinion as to whether it is 
at least as likely as not (i.e. 50 percent or 
greater probability) that any current left 
knee disability found on examination had its 
clinical onset in service or is otherwise 
related to the Veteran's active duty.  
Complete rationale for all opinions expressed 
should be provided.  

In providing the requested opinion, the 
examiner should be advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.  

4.	When the development requested has been 
completed, the claim for service connection 
for a left knee disability should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.
 
No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 




(CONTINUED ON NEXT PAGE)
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


